Name: Commission Regulation (EEC) No 841/91 of 4 April 1991 extending Regulation (EEC) No 3714/90 on transitional measures on trade in certain fishery products with the USSR after the unification of Germany
 Type: Regulation
 Subject Matter: trade policy;  political geography;  fisheries;  international security
 Date Published: nan

 No L 85/24 Official Journal of the European Communities 5 . 4. 91 COMMISSION REGULATION (EEC) No 841/91 of 4 April 1991 extending Regulation (EEC) No 3714/90 on transitional measures on trade in certain fishery products with the USSR after the unification of Germany Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3571 /90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 3714/90 of 19 December 1990 on transitional measures on trade in certain fishery products with the USSR after the unifica ­ tion of Germany (2) authorized Germany, subject to certain conditions, to continue to pay a refund on the export of 7 651 tonnes of freshwater fish to the Soviet Union from 3 October to 31 December 1990 ; Whereas, however, as a result of storage and transport problems in the Soviet Union , a large proportion of that quantity could not be delivered ; Whereas, in order to maintain the stability of the Community market, extension of the measure for a period of five months should be authorized : Article 1 Without prejudice to the conditions laid down in Article 1 of Commission Regulation (EEC) No 3714/90, the authorization referred to therein is extended until 31 May 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991 . For the Commission Manuel MARfN Vice-President (') OJ No L 353, 17. 12. 1990, p. 10 . (2) OJ No L 358 , 21 . 12. 1990 , p . 36 .